  AO 91 (Rev. 11/11) Criminal Complaint



                                                       UNITED STATES DISTRICT COURT                                     FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                         for the                              EASTERN DISTRICT OF WASHINGTON

                                                             Eastern District of Washington
                                                                                                                Jul 03, 2019
          UNITED STATES OF AMERICA,                                       )                                        SEAN F. MCAVOY, CLERK
                                                                          )
                                                Plaintiff,
                                                                          )       Case No. 2:19-mj-00277-JTR
                                                                          )
                                          v.
                                                                          )
                                                                          )
          RAUL MARTINEZ-REYES,
                                                                          )
                                               Defendant.                 )

                                                              CRIMINAL COMPLAINT

          I, Seth Justesen, the complainant in this case, state that the following is true to the best of my knowledge
and belief.
          On or about the date(s) of June 9, 2019, in the county of Okanogan in the Eastern District of Washington,
the defendant(s) violated:

          Code Section                                         Offense Description
          8 U.S.C. § 1326                                      Alien in the United States After Deportation

This criminal complaint is based on these facts:

          On or about June 9, 2019, Raul MARTINEZ-REYES, a citizen and national of Mexico, who theretofore on
or about September 4, 1997, had been arrested and deported from the United States at Otay Mesa, California, was
found in the United States by Border Patrol Agent John Johnson, in Okanogan, Washington, within the Eastern
District of Washington.
          Raul MARTINEZ-REYES did not have the expressed consent of the Attorney General, or his successor, or
the Secretary of the Department of Homeland Security to apply for re-entry into the United States.
          I further state that I am a Border Patrol Agent and that this complaint is based on the following facts: I have
read and reviewed the immigration documents contained in the defendant’s alien file and learned that Raul
MARTINEZ-REYES is a citizen and national of Mexico who was arrested and deported from the United States at
Otay Mesa, California, on September 4, 1997.
          Additionally, I spoke with Agent Jason Clark who encountered the Defendant, Raul MARTINEZ-REYES,
while conducting jail check duties in Okanogan, Washington, on June 9, 2019. Agent Jason Clark interviewed the
Defendant Raul MARTINEZ-REYES and Agent Michael McIsaac fingerprinted him on June 10, 2019. The
Defendant Raul MARTINEZ-REYES was positively identified through the IAFIS Fingerprint System on


☒ Continued on the attached sheet.
April 29, 2019. Based on my knowledge as foresaid, the Attorney General, or his successor, or the Secretary of the
Department of Homeland Security has not approved the Defendant for re-admission into the United States.




                                                                          Complainant’s signature


                                                                  Seth Justesen, Border Patrol Agent

                                                                          Printed name and title
 ☐Sworn to before me and signed in my presence.
 ☐Sworn to before me telephonically and signed electronically.


  Date:    July 3, 2019
                                                                          Judge’s signature

  City and state:   Spokane, Washington                           John T. Rodgers, U.S. Magistrate Judge
                                                                          Printed name and title
